 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 



AMENDMENT TO LOTTERY GAMING FACILITY MANAGEMENT CONTRACT


THIS AMENDMENT TO LOTTERY GAMING FACILITY MANAGEMENT CONTRACT (the “Amendment“),
is made effective as of the dates executed by the parties below, by and among
Kansas Star Casino, LLC (the “Manager”), its affiliates and assigns, and the
Kansas Lottery on behalf of the State of Kansas (“Kansas Lottery”) as detailed
below.
 
RECITALS
 
WHEREAS, on or about October 19, 2010, the Kansas Lottery executed a certain
Lottery Gaming Facility Management Contract for the development, management and
construction of a Lottery Gaming Facility in Sumner County, Kansas (the
“Contract”) with Peninsula Gaming Partners, LLC;
 
WHEREAS, on or about January 31, 2011, the Kansas Lottery approved Peninsula
Gaming Partners, LLC’s assignment of the Contract to Kansas Star Casino, LLC;
 
WHEREAS, the Contract creates duties and obligations on the Manager regarding
certain charitable commitments incorporated under Paragraph 67 of the Contract
known as the Kansas All-Star Scholars Fund.
 
WHEREAS, the parties agree that the Contract lacked specificity regarding
administration of the Kansas All-Star Scholars Fund and should be amended to
allow for the Manager to provide greater clarity and detail regarding its
commitment under Paragraph 67 of the Contract.
 
NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and promises contained herein, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows;
 
1.  
 Paragraph 67 of the Contract is deleted and replaced with the following:

 
Financing Commitment for Construction and Additional Commitments and Incentives
(if any).
 
a)  
In accordance with K.S.A. 2008 Supp. 74-8734(h)(9), Manager attaches as Exhibit
E its financing commitment for construction of the Lottery Gaming Facility and
ancillary facilities.

 
b)  
Manager is committing $1.5 million annually to the Kansas All-Star Scholars Fund
commencing in academic year 2012-2013 through academic year 2025-2026. A
non-profit corporation, the Kansas All-Star Scholars Fund, Inc. (the “Fund”)
will be established to administer the Fund and will be responsible for its
associated costs and expenses to be paid out of the Fund.  The Fund will be led
by a 3-5 member Board of Directors serving set terms and appointed by the
Manager (1-3 members), the City of Mulvane and the City of Wellington (1 member
each) to oversee administration and operations.  Fund Board members will serve
at no compensation, but will be allowed to incur expenses in the operation and
administration of the Fund.  The Fund will be utilized to support education in
the region in the following manner: 1) Education reward cards: All students in
grades K- 12 in Sumner County and Mulvane school districts each year will be
given a $100 educational reward card to be used at area merchant(s) to purchase
back-to-school supplies, and all classroom teachers in Sumner County and Mulvane
school districts will receive a $500 educational materials card each year to
help offset the costs of teaching material and classroom supplies. These cards
will be distributed no later than the time of enrollment each August. Certain
restrictions will apply to the use of the cards; 2) All graduating high school
seniors in Sumner County and Mulvane school districts will be eligible to apply
for, and will receive, a $1,000 scholarship if they attend a post-secondary
institution.  Manager has elected at its sole discretion to provide funding for
such $1,000 scholarships a year early for graduating seniors in the May 2012
class; and 3) Other educational grants, scholarships and programs as determined
by the Fund’s Board of Directors after meeting the funding obligations provided
for in subsections 1 and 2 above.



 
 

--------------------------------------------------------------------------------

 
 
 
c)  
The balance in the Fund remaining after each academic year will be contributed
to Sumner County's general fund.



2.  
All other provisions of the Contract shall remain unchanged and in full force
and effect.



AGREED TO ON THE DATES EXECUTED BELOW:


THE KANSAS LOTTERY
 
       
/s/Dennis Wilson
   
Date:   7/9/12
 
Dennis Wilson, Executive Director
       
 
   
 
 


KANSAS STAR CASINO, LLC
 
       
/s/Jonathan Swain
   
Date:  7/16/12
 
Jonathan Swain, Chief Operating Officer
   
 
 
 
   
 
 


 
 

--------------------------------------------------------------------------------

 
